          Case 1:18-cv-12158-JMF Document 16 Filed 01/18/19 Page 1 of 2

                                    TROY LAW, PLLC
                           ATTORNEYS / COUNSELORS AT LAW
               Tel: (718) 762-1324 troylaw@troypllc.com Fax: (718) 762-1342
                    41-25 Kissena Boulevard, Suite 119, Flushing, NY 11355

                                                  January 18, 2019

Via ECF
Hon. Jesse M. Furman, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     Request to Adjourn Initial Pretrial Conference
               1:18-cv-12158-JMF Hu v. Tea Pot 88, Inc. et al

Your Honor,

        We represent the Plaintiff in the above-referenced matter. We write respectfully, and
pursuant to the Court’s Orders of January 9, 2019 and January 1, 2019 (Dkt. Nos. 15 and 9
respectively) to request an adjournment of the Initial Pretrial Conference in this matter from
January 24, 2019, as Defendants have not yet appeared, or Answered or otherwise moved with
respect to the Complaint.

        The operative Complaint in this matter was filed on December 26, 2018, with Summons
issued to all Defendants on January 3, 2019 (Dkt. Nos. 6 and 12 respectively). On January 3, 2019,
we transmitted the operative Complaint and Summons to a process server for service upon the
Defendants. As of this writing, we are still awaiting the proofs of service. Defendants have not yet
appeared in this action, Answered or otherwise moved with respect to the Complaint, or contacted
our office in any way.

        Accordingly, we have been unable to confer with the Defendants, either personally or
through counsel, as to the matters contemplated in the January 1, 2019 order, principally a joint
pre-Initial Pretrial Conference letter and Case Management Plan.

         While the Court’s January 1, 2019 order set an Initial Pretrial Conference date of April 11,
2019, but following Plaintiff’s report that early mediation would not be effective (Dkt. No. 14)
due to Plaintiff contemplating a motion for conditional collective certification, the January 9, 2019
Order advanced the Initial Pretrial Conference to January 24, 2019. For the reasons stated above—
Defendants have not yet appeared and thus the parties have not been able to complete the pre-
Initial Pretrial Conference meeting and conference contemplated in the Court’s order—we believe
this is too soon to hold the Initial Pretrial Conference.

       Therefore, we request that the Initial Pretrial Conference be adjourned back to its original
scheduled date of April 11, 2019, or alternatively, to sometime between January 24, 2019 and
April 11, 2019 that is convenient to the Court and would, in the Court’s good judgment, give
adequate time for Defendants to appear and for the parties to confer while still making sure this
matter moves forward at a brisk pace.
          Case 1:18-cv-12158-JMF Document 16 Filed 01/18/19 Page 2 of 2
Hon. Jesse M. Furman, U.S.D.J.
January 18, 2019
1:18-cv-12158-JMF Hu v. Tea Pot 88, Inc. et al
Page 2 of 2

       We thank the Court for its attention to and consideration of this matter.

                                                 Respectfully submitted,
                                                 TROY LAW, PLLC

                                                  /s/ John Troy
                                                 John Troy
                                                 Attorney for Plaintiffs

cc: via ECF
    all counsel of record




                                                 2
